  Case 16-10803         Doc 71       Filed 12/17/19 Entered 12/17/19 08:53:41                 Desc Main
                                       Document     Page 1 of 3
B 2100A (Form 2100A) (12/15)



                              UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS (BOSTON)

IN RE:                                                             Case No. 16-10803-FJB
                                                                   Chapter 13
Donna F. Lyder, and Francis E. Lyder,
Debtors

                        TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. §1111 (a). Transferee
hereby gives evidence and notice pursuant to Rule 3001 (e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

Selene Finance LP as servicing agent for                    Wilmington Trust, National Association, not in
U.S. Bank National Association, not individually            its individual capacity, but solely as trustee for
but solely as Trustee for BlueWater Investment              MFRA Trust 2014-2 c/o Ocwen Loan
Trust 2017-1                                                Servicing, LLC

Name of Transferee                                          Name of Transferor

Name and Address where notices to transferee                Court Claim # (if known):    11-1
should be sent:                                             Amount of Claim:       404,739.96
                                                            Date Claim Filed:    7/6/2016
Selene Finance LP
9990 Richmond Avenue Suite 400 South
Houston, Texas 77042

Phone: _____________________________                        Phones: 888-554-6599
Last Four Digits of Acct. #: 4651                           Last Four Digits of Acct. #: 0817

Name and Address where transferee payments
should be sent (if different from above):

Phone: _____________________________
Last Four Digits of Acct. #: 4651


I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

Harmon Law Offices, P.C. as attorney for Creditor,
                                                            Date: December 17,
                                                            2019________________________
By: _/s/Richard T. Mulligan__
        Transferee/Transferee’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both.
18 U.S.C. §§ 152 & 3571.
  Case 16-10803        Doc 71     Filed 12/17/19 Entered 12/17/19 08:53:41            Desc Main
                                    Document     Page 2 of 3




                            UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MASSACHUSETTS (BOSTON)

IN RE:                                                       Case No. 16-10803-FJB
                                                             Chapter 13
Donna F. Lyder, and Francis E. Lyder,
Debtors

                                    CERTIFICATE OF SERVICE

        I, Richard T. Mulligan, state that on __December 17, 2019_____________,I electronically
filed the foregoing document with the United States Bankruptcy Court for the District of
Massachusetts on behalf of U.S. Bank National Association, not individually but solely as Trustee
for BlueWater Investment Trust 2017-1using the CM/ECF System. I served the foregoing
document on the following CM/ECF participants:

Thomas Benner
Catherine V. Eastwood, Esquire
Marcus Pratt, Esquire
Zoh Nizami
Carolyn Bankowski
John Fitzgerald

I certify that I have mailed by first class mail, postage prepaid, the documents electronically filed
with the Court on the following non CM/ECF participants:

Donna F. Lyder
50 Fendale Ave
Dorchester, MA 02124-0000

Donna F. Lyder
14 Fendale Ave
Dorchester, MA 02124

Francis E. Lyder
50 Fendale Ave
Dorchester, MA 02124-0000

Ocwen Loan Servicing, LLC
12650 Ingenuity Dr.
Orlando, FL 32826

                                                Respectfully submitted,
                                                U.S. Bank National Association, not individually
                                                but solely as Trustee for BlueWater Investment
                                                Trust 2017-1,
                                                By its Attorney
 Case 16-10803     Doc 71   Filed 12/17/19 Entered 12/17/19 08:53:41   Desc Main
                              Document     Page 3 of 3




                                       /s/Richard T.Mulligan
                                       Richard T. Mulligan
                                       BBO# 567602
                                       Harmon Law Offices, P.C.
                                       PO Box 610389
                                       Newton Highlands, MA 02461
                                       (617)558-0500
                                       mabk@harmonlaw.com

Dated: December 17, 2019
